      1:18-cv-01434-JBM-JEH # 38        Page 1 of 24                                        E-FILED
                                                                 Monday, 20 July, 2020 10:17:31 AM
                                                                     Clerk, U.S. District Court, ILCD

                    UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF ILLINOIS
                                 PEORIA DIVISION

EAST CENTRAL ILLINOIS PIPE                  )
TRADES HEALTH & WELFARE FUND                )
& PLUMBERS AND STEAMFITTERS                 )
U.A. LOCALS 63;353 PENSION TRUST            )
FUND,                                       )      Case No. 1:18-cv-01434
                                            )
      Plaintiffs,                           )
                                            )
             v.                             )
                                            )
PRATHER PLUMBING & HEATING,                 )
INC.,                                       )
                                            )
      Defendant.                            )


                              ORDER & OPINION

      Before the Court are the parties’ cross-motions for summary judgment. (Docs.

24, 25, 30). The parties have filed their responses (docs. 32, 33) and replies (docs. 34,

35), so this matter is ripe for review. For the following reasons, Plaintiffs’ Motion for

Summary Judgment (doc. 24) is denied, and Defendant’s Motion for Summary

Judgment (doc. 30) is granted.

                                    BACKGROUND 1

      This lawsuit is between Plaintiff East Central Illinois Pipe Trades Health &

Welfare Fund and Plaintiff Plumbers and Steamfitters U.A. Locals 63;353 Pension



1Unless otherwise indicated, the following facts are drawn from the undisputed fact
sections of the parties’ briefing. This section is meant to provide a general
background, while specific facts—particularly several purported factual disputes—
will be discussed in the Discussion section, infra.
         1:18-cv-01434-JBM-JEH # 38     Page 2 of 24



Trust Fund and Defendant Prather Plumbing & Heating, Inc. Plaintiffs seek to hold

Defendant liable for a 2013 default judgment entered against a different corporation,

Prather Plumbing, Inc. (PPI).

    I.      Prather Plumbing, Inc.

         PPI was incorporated in 2004 by Robert (Bob) Prather. David and Kirk

Prather, two of Bob’s sons, began working for PPI in 2004, and Clinton (Clint)

Prather, another of Bob’s sons, began working for PPI in 2006. David and Kirk were

minority owners of PPI, each owning a 5% ownership interest; Bob owned the

remaining 90% ownership interest. David and Kirk relinquished their ownership

interests to Bob on June 30, 2012, and received no compensation for the transfer of

interest. PPI ceased operations on August 1, 2012. David received paychecks from

PPI through July 27, 2012, Kirk received paychecks from PPI through July 6, 2012,

and Clint received paychecks from PPI through August 10, 2012. 2

         Shortly after incorporation, PPI signed an agreement with the United

Association of Journeyman and Apprentices of the Plumbing and Pipefitters

Industry, UA Local 63 (Local 63), in which PPI agreed to be bound by collective

bargaining agreements (CBA) between Local 63 and the Mid-Illini Mechanical

Contractors Association. On August 22, 2012, Plaintiffs filed a lawsuit against PPI



2 David stated in his deposition he ceased working at PPI on June 1, 2012. (Doc. 25-
18). Kirk ceased working for PPI on June 19, 2012. (Doc. 33-3). Clint began working
for Defendant in mid-August 2012, and ceased working for PPI prior to that date.
(Doc. 30-5). Plaintiffs dispute the admissibility of Docs. 33-3 and 30-5, but as will be
discussed, the Court finds it may consider them at summary judgment. Plaintiffs do
not identify evidence contradicting these assertions, so the Court deems them
admitted. CDIL-LR 7.1(D)(2)(b)(2).
                                           2
            1:18-cv-01434-JBM-JEH # 38     Page 3 of 24



seeking damages for alleged violations of the Employee Retirement Income Security

Act of 1974 (ERISA), 29 U.S.C. § 1001 et seq. and the Labor and Management

Relations Act of 1947 (LMRA), 29 U.S.C. § 141 et seq. E. Cent. Ill. Pipe Trades Health

& Welfare Fund v. Prather Plumbing, Inc., No. 12-1309, Doc. 1 (C.D. Ill. Jan. 18,

2013). Plaintiffs alleged PPI failed to make contributions to various funds between

January 2008 and December 2011 which were required under the CBAs PPI agreed

to via its agreement with Local 63. Id. PPI defaulted in that lawsuit, resulting in a

judgment in the amount of $293,183.06 (excluding attorney’s fees and costs). Id., Doc.

11.

      II.      Prather Plumbing & Heating, Inc.

            In early 2012, David began looking for more steady work. He interviewed with

other companies but ultimately decided to start his own plumbing business. On May

30, 2012, David incorporated Defendant Prather Plumbing & Heating, Inc. David is

its sole owner and serves as President, Kirk and Clint serve as Vice Presidents, and

David’s wife, Tara Prather, serves as Secretary and Treasurer.

            In June and August 2012, Defendant purchased certain assets which were

previously owned by PPI. On June 19, Defendant purchased from Morton Community

Bank a 2005 truck for $10,000, a used white trailer for $1,200, power tools and

ladders for $4,044, and some used hand tools for $280. On August 13, Defendant

purchased from Morton Community Bank a 2004 truck for $7,500 and a black trailer




                                              3
      1:18-cv-01434-JBM-JEH # 38        Page 4 of 24



for $1,000. And on or around August 24, Defendant bought a 1997 truck for $1,000. 3

Additionally, between July and September 2012, Defendant subcontracted work from

PPI and invoiced PPI for that work.

                                  LEGAL STANDARD

      “The court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). “A genuine dispute of material fact exists ‘if the

evidence is such that a reasonable jury could return a verdict for the nonmoving

party.’ ” Skiba v. Ill. Cent. R.R. Co., 884 F.3d 708, 717 (7th Cir. 2018) (quoting

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). “The nonmovant bears the

burden of demonstrating that such a genuine issue of material fact exists.” Aregood

v. Givaudan Flavors Corp., 904 F.3d 475, 482 (7th Cir. 2018). The parties must

support their assertions that a fact is disputed or cannot be genuinely disputed by

citing to admissible evidence in the record. Horton v. Pobjecky, 883 F.3d 941, 948 (7th

Cir. 2018).

      The record is viewed in the light most favorable to the nonmovant, and the

Court must draw all reasonable inferences from the evidence in the nonmovant’s

favor. BRC Rubber & Plastics, Inc. v. Cont’l Carbon Co., 900 F.3d 529, 536 (7th Cir.

2018). When presented with cross-motions for summary judgment, the Court must

consider the motions separately, which necessarily means the nonmovant differs




3 It is unclear from whom Defendant purchased the 1997 truck on August 24, 2012.
(See docs. 30-2 at 6; 32 at 6).
                                           4
      1:18-cv-01434-JBM-JEH # 38       Page 5 of 24



depending on the motion being considered. See Schlaf v. Safeguard Prop., LLC, 899

F.3d 459, 465 (7th Cir. 2018) (quoting Hendricks-Robinson v. Excel Corp., 154 F.3d

685, 692 (7th Cir. 1998)). This, however, does not alter the standard for reviewing a

motion for summary judgment or the parties’ respective burdens.

                                     DISCUSSION

      At the center of this lawsuit is a default judgment establishing PPI’s liability

for unpaid contributions to two multiemployer benefits funds.

      Multiemployer pension plans are based on defined contributions and
      pay defined benefits. If one employer defaults on its contributions,
      whether by delinquency or withdrawal, other employers must make up
      the difference to cover the defined benefits owed to participants. Unpaid
      contributions also result in the loss of investment income that could
      have been earned by the plan. Both types of losses put financial pressure
      on the remaining employers and discourage new employers from joining.
      The financial stability of the plan is put in jeopardy, and plan
      beneficiaries risk losing their pension benefits.

Ind. Elec. Workers Pension Benefit Fund v. ManWeb Servs., Inc., 884 F.3d 770, 775

(7th Cir. 2018) (Ind. Elec.) (internal citations omitted). “Successor liability may be

imposed to prevent other employers from having to make up the difference left by

employers who have left the fund without paying their liabilities but whose

businesses continue.” Id. at 776 (citation omitted). That is what Plaintiffs hope to

accomplish in this lawsuit.

      Both sides claim entitlement to summary judgment on the substantive issue of

successor liability. Defendant also seeks summary judgment on the issues of subject

matter jurisdiction and standing. The Court will address the justiciability matters

before turning to the parties’ respective positions on the substantive issue.



                                           5
         1:18-cv-01434-JBM-JEH # 38     Page 6 of 24



    I.   Subject Matter Jurisdiction

         Defendant first seeks summary judgment on the issue of subject matter

jurisdiction. 4 Relying on Peacock v. Thomas, 516 U.S. 349, 357–60 (1996), Defendant

argues the Court lacks subject matter jurisdiction over Plaintiffs’ claim because (1)

Defendant was not party to the default judgment against PPI and (2) Plaintiffs have

not alleged Defendant was directly liable for the alleged ERISA violation(s) giving

rise to the default judgment against PPI. (Doc. 30 at 28–32).

         Plaintiffs argue successor liability—a federal common law doctrine—permits

enforcement of a federal judgment against a successor entity in limited situations.

(Doc. 32 at 33–35). Plaintiffs urge successor liability applies here because Defendant,

the successor, had “prior notice of the liability in question” and there is “sufficient

evidence of continuity of operations between the predecessor and successor.” (Doc. 32

at 33) (quoting Upholsterers’ Int’l Union Pension Fund v. Artistic Furniture of Pontiac,

920 F.2d 1323, 1327 (7th Cir. 1990) (Artistic Furniture)).

         In Peacock, the plaintiff, Thomas, obtained a judgment for benefits due under

an ERISA plan against his former employer, Tru-Tech; Thomas was unable to collect

the judgment from Tru-Tech, so he sued Peacock, an officer and shareholder of Tru-


4 The proper vehicle to challenge a court’s subject matter jurisdiction is a motion to
dismiss under Federal Rule of Civil Procedure 12(b)(1). To the extent a jurisdictional
challenge relies on factual assertions, “a defendant challenging jurisdiction need not
accept as true the allegations in the complaint and may ask the court to decide the
jurisdictional issue by considering additional documents and affidavits, which makes
the motion look a lot like a summary judgment motion, or by holding an evidentiary
hearing and making factual findings.” Chi. Joe’s Tea Room, LLC v. Vill. of Broadview,
894 F.3d 807, 814 (7th Cir. 2018) (citation omitted). The instant jurisdictional issue,
however, is a question of law, as will be discussed infra; the Court, therefore, need
not look outside the Complaint to resolve the issue.
                                           6
      1:18-cv-01434-JBM-JEH # 38        Page 7 of 24



Tech, in federal court to collect the ERISA judgment by piercing the corporate veil.

Peacock, 516 U.S. at 351–52. Thomas claimed Peacock conspired to siphon assets

from the company in violation of state law to prevent satisfaction of Thomas’ ERISA

judgment. Id. at 352.

      The Supreme Court determined the district court lacked subject matter

jurisdiction over the subsequent lawsuit against Peacock. Id. at 354. First, the Court

could not identify “any provision of ERISA that provides for imposing liability for an

extant ERISA judgment against a third party;” the provision permitting “appropriate

equitable relief,” 29 U.S.C. § 1132(a)(3), only permits “appropriate equitable relief for

the purpose of redress[ing any] violations or . . . enforc[ing] any provisions of ERISA

or an ERISA plan.” Peacock, 516 U.S. at 353 (internal quotation marks omitted and

alterations in original). Second, the veil-piercing claim—a state law claim—did “not

state a cause of action under ERISA and cannot independently support federal

jurisdiction.” Id. at 353–54. “Even if ERISA permits a plaintiff to pierce the corporate

veil to reach a defendant not otherwise subject to suit under ERISA, Thomas could

invoke the jurisdiction of the federal courts only by independently alleging a violation

of an ERISA provision or term of the plan.” Id. at 354. Finally, the Court determined

ancillary jurisdiction did not lie. “We have never authorized the exercise of ancillary

jurisdiction in a subsequent lawsuit to impose an obligation to pay an existing federal

judgment on a person not already liable for that judgment.” Id. at 357. Indeed,

ancillary judgment is discouraged where the subsequent proceeding is “entirely new

and original” or where “the relief [sought is] of a different kind or on a different



                                           7
      1:18-cv-01434-JBM-JEH # 38         Page 8 of 24



principle than that of the prior decree.” Id. at 358 (internal quotation marks omitted

and alterations in original).

      The takeaway from Peacock is subject matter jurisdiction does not

automatically lie in “a subsequent lawsuit to impose an obligation to pay an existing

federal judgment on a person not already liable for that judgment.” Id. at 357. There

must be a basis for subject matter jurisdiction independent of the prior federal

judgment.

      The Supreme Court has long recognized 28 U.S.C. § 1331 confers subject

matter jurisdiction over “claims founded upon federal common law as well as those of

a statutory origin.” Illinois v. City of Milwaukee, Wis., 406 U.S. 91, 100 (1972). The

doctrine of successor liability developed as an exception to a federal common law rule:

“a corporation that merely purchases for cash the assets of another corporation does

not assume the seller corporation’s liabilities.” Artistic Furniture, 920 F.2d at 1325

(quoting Travis v. Harris Corp., 565 F.2d 443, 446 (7th Cir. 1977)). Plaintiffs’ claim

for successor liability thus arises under federal law, not state law. 5




5 Additionally, other courts have persuasively held a claim to impose successor
liability—which, at its core, is based on the premise that the successor entity is
merely a continuation of the predecessor—is a claim for direct liability under ERISA,
which would give rise to subject matter jurisdiction under the ERISA jurisdictional
provision, 29 U.S.C. § 1132(e)(1). E.g., Cent. States, Se. & Sw. Areas Pension Fund v.
B&M Marine Constr., Inc., No. 16-CV-2743, 2018 WL 318483, at *4–*5 (N.D. Ill. Jan.
8, 2018) (citing Bd. of Trs., Sheet Metal Workers’ Nat’l Pension Fund v. Elite Erectors,
Inc., 212 F.3d 1031, 1038 (7th Cir. 2000) (holding an allegation that corporation A is
corporation B’s alter ego is a claim for direct, not vicarious, liability)). At any rate,
Plaintiffs’ claim clearly arises under federal common law.
                                            8
      1:18-cv-01434-JBM-JEH # 38        Page 9 of 24



      The Complaint alleges Defendant’s officers had notice of PPI’s liabilities,

including the ERISA liability underlying the 2013 default judgment, and Defendant

is essentially a continuation of PPI. (Doc. 1 at 4–6). These allegations are sufficient

to invoke the Court’s subject matter jurisdiction under § 1331. See Ind. Elec., 884 F.3d

at 774–75 (“Successor liability is an equitable doctrine and is imposed when there

exist sufficient indicia of continuity between the two companies and . . . the successor

firm had notice of its predecessor’s liability.” (internal quotation marks omitted and

alteration in original)); Arbaugh v. Y&H Corp., 546 U.S. 500, 513 (2006) (“A plaintiff

properly invokes § 1331 jurisdiction when she pleads a colorable claim ‘arising under’

the Constitution or laws of the United States.”).

      The Court therefore concludes there is a basis for subject matter jurisdiction

independent of the ERISA judgment Plaintiffs seek to hold Defendant liable for:

federal question jurisdiction as to whether successor liability is warranted.

II.   Article III Standing

      Defendant next challenges Plaintiffs’ standing to collect ERISA damages on

behalf of eleven funds/entities which are not party to this action and were not party

to the PPI lawsuit; this standing challenge is made to both the default judgment

lawsuit and the instant matter. (Doc. 30 at 32–36).

      “Article III of the Constitution limits the power of federal courts to deciding

‘cases’ and ‘controversies.’ ” Bria Health Servs., LLC v. Eagleson, 950 F.3d 378, 382

(7th Cir. 2020) (Bria). The burden of establishing Article III standing rests with the

plaintiff. Id. “She must allege and prove (1) a concrete and particularized injury, (2)

caused by the actions of the defendant, (3) that would likely be redressed by a
                                           9
      1:18-cv-01434-JBM-JEH # 38          Page 10 of 24



favorable decision.” Id. (citing Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–61

(1992)). “The general rule is that plaintiffs must allege their own injuries to establish

standing.” Id. at 384 (citing Hollingsworth v. Perry, 570 U.S. 693, 710 (2013) (“[M]ere

authorization to represent a third party’s interests” will not confer standing to a party

with no injuries of her own.)). 6 “If the plaintiff lacks standing, the federal court lacks

subject matter jurisdiction and the suit must be dismissed.” Taylor v. McCament, 875

F.3d 849, 853 (7th Cir. 2017). 7

    A.      Instant Lawsuit

         Contrary to Plaintiffs’ claim (doc. 32 at 37), Defendant absolutely has the right

to challenge Plaintiffs’ standing in the instant lawsuit irrespective of any admissions

by PPI in the prior lawsuit. Plaintiffs’ standing argument appears to rest on the

assumption this lawsuit is merely a continuation of the lawsuit against PPI. That

assumption is incorrect. However, even assuming, arguendo, the instant lawsuit was

a continuation of the PPI lawsuit, standing must exist at all stages of litigation.

Hollingsworth, 570 U.S. at 705 And, as Defendant notes, default results in the

admission of the complaint’s allegations against the defaulting party, not unnamed,

non-defaulting parties. VLM Food Trading Int’l, Inc. v. Ill. Trading Co., 811 F.3d 247,

255 (7th Cir. 2016) (quoting 10 James W.M. Moore, et al., Moore’s Federal Practice §

55.32[1][a] (3d ed. 2013) (“The effect of an entry of default, if not set aside, is to


6 There are exceptions to this general rule. Bria, 950 F.3d at 384. As relevant here,
“the Supreme Court suggested that an agency relationship combined with
authorization by the principal could establish representative standing.” Id. at 385
(citing Hollingsworth, 570 U.S. at 713–14).
7 As standing goes to the Court’s subject matter jurisdiction, the proper vehicle for

this challenge is, again, Rule 12(b)(1).
                                            10
      1:18-cv-01434-JBM-JEH # 38       Page 11 of 24



establish the liability of the defaulting party as a basis for default judgment.”)).

Defendant—a nonparty to the PPI lawsuit, who therefore could not have defaulted

therein—has not admitted Plaintiffs’ standing is sound. In sum, there is simply no

basis on which to assume the default judgment against PPI automatically confers

Article III standing in this case.

      The default judgment Plaintiffs seek to enforce in the instant lawsuit states:

      IT IS ORDERED AND ADJUDGED that Default Judgment is entered
      in favor of Plaintiffs and against Defendant. Defendant is ordered to pay
      to Plumbers & Pipefitters Local 65/353 Pension Fund as follows:
      $125,287.03 for fringe benefit contributions, $39,071.22 in interest,
      $13,775.81 in liquidated damages and $690.00 in audit costs. Defendant
      is further ordered to pay to East Central Illinois Pipe Trades Health &
      Welfare Fund as follows: $103,294.55 for fringe benefits contributions,
      $10,329.45 in liquidated damages and $735.00 in audit costs.
      Additionally, Defendant is ordered to pay $5,575.50 in attorneys’ fees
      and $378.50 in costs.

E. Cent. Ill. Pipe Trades Health & Welfare Fund v. Prather Plumbing, Inc., No. 12-

1309, Doc. 11 (C.D. Ill. Jan. 18, 2013). The judgment—and thus the right to collect

it—belongs solely to the named plaintiffs in this case: East Central Illinois Pipe

Trades Health & Welfare Fund, Plumbers and Steamfitters U.A. Locals 63;353

Pension Trust Fund.

      All elements of standing are evident on the face of the Complaint and persist.

See Bria, 950 F.3d at 382. Certainly, Plaintiffs can assert their own rights in this

lawsuit, meaning they can sue Defendant to collect a judgment belonging to them;

Defendant does not argue otherwise. Because the PPI default judgment belongs to

the two named Plaintiffs and not to the eleven unnamed funds/entities, Defendant’s

standing argument as it relates to the instant lawsuit fails.


                                          11
        1:18-cv-01434-JBM-JEH # 38          Page 12 of 24



       B.      Prior Lawsuit Against PPI

            Defendant’s argument as to Plaintiffs’ lack of standing to assert the rights of

the unnamed funds/entities in the PPI lawsuit goes to the validity of the judgment

entered in that suit. Collateral attacks on a prior judgment are permissible in certain

situations. See Fed. R. Civ. P. 60(b)(4), (6); Travelers Indem. Co. v. Bailey, 557 U.S.

137, 153 (2009) (suggesting a judgment may be collaterally challenged as void where

the challenger did not have a previous opportunity to challenge the rendering court’s

subject matter jurisdiction); e360 Insight v. The Spamhaus Project, 500 F.3d 594, 598

(7th Cir. 2007) (noting default judgments entered without jurisdiction must be set

aside). But see 35B C.J.S. Federal Civil Procedure § 1154; United States v. Tittjung,

235 F.3d 330, 335 (7th Cir. 2000) (noting a judgment entered without subject matter

jurisdiction does not automatically permit relief under Rule 60(b)(4)). However, the

validity of the judgment against PPI only becomes an issue if Defendant is

adjudicated PPI’s successor; put another way, if Defendant is not adjudicated PPI’s

successor, Defendant has no reason—indeed, no right—to contest the judgment

against PPI. The Court is secure in its jurisdiction to decide whether Defendant is

PPI’s successor and therefore may make that determination.

III.        Successor Liability

            As previously stated, generally “a corporation that merely purchases for cash

the assets of another corporation does not assume the seller corporation’s liabilities.”

Artistic Furniture, 920 F.2d at 1325 (quoting Travis, 565 F.2d at 446). The successor

liability doctrine, however, is an exception to that general rule and applies when “an

employer . . . substantially assumes a predecessor’s assets, continues the

                                              12
      1:18-cv-01434-JBM-JEH # 38            Page 13 of 24



predecessor’s operations without interruption or substantial change, and . . . has

notice [of the liability] at the time of acquisition.” Ind. Elec., 884 F.3d at 776 (quoting

Artistic Furniture, 920 F.2d at 1326) (alteration in original).

         The entire issue of successor liability . . . is dreadfully tangled, reflecting
         the difficulty of striking the right balance between the competing
         interests at stake. In favor of successor liability is the interest in
         preventing tortfeasors from externalizing the costs of their misconduct
         by selling their assets free of any liabilities and distributing the proceeds
         to their shareholders. Against is the interest in a fluid market in
         corporate assets, which is impeded if purchasers acquire along with the
         assets legal liabilities of unknown, sometimes unknowable, dimensions.
         The latter consideration dominated common law thinking until recent
         years, producing a rule, now eroding, that in a sale of assets . . . as
         distinct from a merger or consolidation, the purchaser took free of any
         liabilities not expressly assumed, including tort liabilities.

Bd. of Trs. of Auto. Mechs. Local No. 701 Union & Indus. Pension Fund v. Full Circle

Grp., Inc., 826 F.3d 994, 996 (7th Cir. 2016) (quoting EEOC v. Vucitech, 842 F.2d 936,

944 (7th Cir. 1988)) (alterations in original).

         The present matter presents a two-pronged inquiry. First, would imposition of

successor liability on Defendant be equitable? If so, did “the successor ha[ve] notice

of the claim before the acquisition,” and was there “substantial continuity of operation

of the business before and after the sale”? Sullivan v. Running Waters Irrigation, Inc.,

739 F.3d 354, 357 (7th Cir. 2014). In approaching these questions, the parties raise

certain evidentiary objections, which must be resolved before turning to the legal

issues.

    A.      Evidentiary Objections

         Plaintiffs object to Defendant’s use of declarations, as opposed to affidavits, in

support of Defendant’s Motion for Summary Judgment and in opposition to Plaintiffs’


                                               13
         1:18-cv-01434-JBM-JEH # 38      Page 14 of 24



Motion for Summary Judgment. (See doc. 32 at 8). Specifically, Plaintiffs argue

Federal Rule of Civil Procedure 56(e) requires citation to admissible evidence, which

they read to mean affidavits; because Defendant’s declarations do not meet the

requirements to be considered affidavits under Federal Rule of Evidence 902(8),

Plaintiffs argue the declarations are inadmissible and cannot be considered. (Doc. 32

at 8).

         However, Rule 56(c)(4) explicitly contemplates use of affidavits or declarations

to support or refute factual assertions at the summary judgment stage. In speaking

on the use of declarations at summary judgment, the Seventh Circuit held:

         [The plaintiff] verified his response in opposition to the defendants’
         motion for summary judgment, and that was enough to make his
         allegations admissible. As the district court noted, [the plaintiff’s]
         submission was not literally an ‘affidavit’ because he did not swear to
         the content in the presence of someone authorized to administer oaths.
         Nevertheless, a declaration under [28 U.S.C.] § 1746 is equivalent to an
         affidavit for purposes of summary judgment.

Owens v. Hinsley, 635 F.3d 950, 954–55 (7th Cir. 2011). Defendant explicitly states

its declarations are made under § 1746; it does not purport to offer affidavits under

Rule 902(8). As Plaintiffs identify no other ground on which to challenge the

admissibility of the declarations, the Court will consider them. 8

         Defendants challenge Plaintiffs’ reliance on their Exhibit EE (doc. 33-6), a

June 8, 2012, certified letter from Patrick Ryan (one of Plaintiffs’ attorneys not

involved in this action) to David indicating PPI was delinquent on his pension

contributions. Per Defendant, the letter should have been disclosed in response to


8Moreover, per Rule 56(c)(2), the party need only show the relied-upon evidence could
be presented in admissible form, such as live testimony.
                                            14
      1:18-cv-01434-JBM-JEH # 38        Page 15 of 24



their first set of interrogatories, yet the letter was not disclosed or produced until two

weeks after fact discovery had closed; this, Defendant argues, prevented it from

deposing Patrick Ryan. (Doc. 33 at 67–68, 73–74). Accordingly, Defendant argues the

letter should be considered inadmissible. (Doc. 33 at 73–74).

      Plaintiffs maintain any delay in disclosing and producing the letter was

inadvertent and not in bad faith. (Doc. 34 at 11–12; 16–17). The existence of the letter

was hinted at in an October 30, 2019, deposition, and Plaintiff’s’ attorney inquired

into the matter and turned over the letter on November 14, 2019, the same day it was

received by Plaintiffs. (Doc. 34 at 11–12). Plaintiffs argue against a finding of

inadmissibility, pointing out Defendant’s failure to ask to depose Patrick Ryan, to

extend discovery based on the letter, or to otherwise object to the supplemental

disclosure; further, Plaintiffs note they have agreed to extensions of discovery and

motion deadlines throughout this case. (Doc. 34 at 14, 16–17).

      The Court finds Defendant has not been unduly prejudiced by the untimely

disclosure and production of the letter, which was produced only fourteen days after

fact discovery had closed but while expert discovery was ongoing (see doc. 19).

Defendant has had ample time to cure any prejudice to it by either moving under

Federal Rule of Civil Procedure 37 or seeking permission to depose Patrick Ryan; it

chose not to. Moreover, Defendant makes a cogent argument to mitigate any weight

to be afforded to the letter (doc. 33 at 3, 74), meaning Defendant was clearly able to

formulate a response to the evidence. For these reasons, the Court finds the untimely

production of the June 8, 2012, letter harmless and will consider it.



                                           15
      1:18-cv-01434-JBM-JEH # 38         Page 16 of 24



    B.      Equity

         “[S]uccessor liability is an equitable doctrine, not an inflexible command, and

in light of the difficulty of the successorship question, the myriad factual

circumstances and legal contexts in which it can arise, and the absence of

congressional guidance as to its resolution, emphasis on the facts of each case as it

arises is especially appropriate.” Tsareff v. ManWeb Servs., Inc., 794 F.3d 841, 848

(7th Cir. 2015) (internal quotation marks omitted). When at issue, it behooves courts

to address equity at the outset, as regardless of whether elements of successor

liability are ultimately proven, successor liability will only be imposed where

equitable.

         Defendant seeks summary judgment on the issue of equity (doc. 30 at 48–49)

and opposes Plaintiffs’ Motion for Summary Judgment on equity grounds (doc. 33 at

88–89). Defendant contends inequity would result from a decision imposing a

$293,183.06 judgment against it based solely on the acquisition of a relatively small

amount of physical assets previously owned by PPI. (Doc. 30 at 48–49). Defendant

distinguishes this case from Ind. Elec., which involved significant policy concerns

due to the nature of withdrawal liability; this case, by contrast, involves delinquent

contributions. (Doc. 30 at 48). Defendant further argues Plaintiff Welfare Fund

“received the full cost to the fund of supplying coverage to PPI’s employees—by virtue

of PPI making payments upon the individual Prathers being issued notices of

deficiencies and invoices.” (Doc. 30 at 48).

         Plaintiffs do not specifically respond to Defendant’s request for summary

judgment on the issue of equity (see doc. 32), thus waiving any defense they might
                                           16
      1:18-cv-01434-JBM-JEH # 38       Page 17 of 24



have thereto, Gibbons v. Mony Life Ins. Co., 760 F. App’x 444, 447 (7th Cir. 2019)

(“[A]rguments not made in response to summary-judgment motions are waived.”).

The Court does note, however, Plaintiffs’ Reply (doc. 34) in the briefing on their

Motion for Summary Judgment does respond to Defendant’s equity argument

opposing summary judgment in Plaintiffs’ favor. There, Plaintiffs accuse the Prathers

of using “self-payments to circumvent PPI’s obligation under its collective bargaining

agreement, which allowed the Prathers and their families to receive medical

coverage.” (Doc. 34 at 20). Plaintiffs also suggest the fact Bob Prather is drawing a

pension “despite the delinquencies and the breach of the settlement agreement with

the Pension Fund” demonstrates the equities lie in their favor rather than

Defendant’s. (Doc. 34 at 20). Finally, Plaintiffs invoke the very purpose of successor

liability: where a successor has notice of the predecessor’s liability and there is

continuity of operations, imposition of successor liability is appropriate for “the

vindication of important federal statutory policy.” (Doc. 34 at 20).

      In the Court’s view, this case presents a close call on whether successor liability

may be imposed at all; there are strong arguments supporting both positions.

Nevertheless, the Court finds imposition of successor liability—regardless of whether

the elements of notice and continuity have been met—would be inequitable. Several

factors, some relating to the elements of notice and continuity, have guided this

decision.

      The types and number of assets purchased by Defendant demonstrates equity

lies on Defendant’s side. Defendant paid a total of $25,024 to purchase three older



                                          17
      1:18-cv-01434-JBM-JEH # 38        Page 18 of 24



trucks and two used trailers, used hand and power tools, and ladders. (Doc. 32 at 6).

Critically, Defendant did not purchase any intangible assets such as customer lists,

trademarks, accounts receivable, etc. (Doc. 30-2 at 6). Though the Court lacks specific

evidence of how PPI was wound down, it is clear Defendant did not purchase all of

PPI’s assets (see docs. 25 at 10; 33 at 11; 25-21 at 10), which weighs against imposition

of successor liability. Teed v. Thomas & Betts Power Sols., L.L.C., 711 F.3d 763, 768

(7th Cir. 2013) (“[F]or when a company is broken up and its assets sold piecemeal,

there is no successor to transfer the company’s liability to.”).

      Additionally, Plaintiffs fail to explain how PPI’s prior ownership of any items

purchased by Defendant was in any way significant to Defendant; Plaintiffs merely

argue these purchases allowed Defendant “to immediately begin operations” (docs. 25

at 26; 32 at 42). Nothing in the record suggests any of these items were unique such

that they allowed Defendant to “carry on the Prather family business.” Contra Ind.

Elec., 884 F.3d at 779 (noting the successor purchased the predecessor’s tangible and

intangible assets for the purpose of continuing the predecessors’ brand name and

utilizing its goodwill and reputation). Nor could they reasonably be expected to

appreciate or correlate to a larger bottom line. As PPI’s prior ownership of the items

holds no significance, the items could have easily been purchased elsewhere. So, it

reasonably follows Defendant could have immediately began operations regardless of

whether it purchased items previously owned by PPI.

      The method of purchase likewise supports Defendant’s position. Most if not all

the PPI assets acquired by Defendant were purchased from Morton Community



                                           18
      1:18-cv-01434-JBM-JEH # 38         Page 19 of 24



Bank, which is strongly indicative of an arms-length transaction and maintenance of

separate corporate identities as opposed to a sweetheart deal between family

members. Indeed, if Defendant were truly just a continuation of PPI, it could have

simply taken the assets and taken over any respective notes PPI owed to the bank.

In that same vein, while Defendant’s subcontracting work for PPI can certainly be

argued to support both positions, the fact Defendant subcontracted for PPI, rather

than simply assume PPI’s role, demonstrates maintenance of separate corporate

identities.

       The issue of notice, however, appears to weigh in favor of Plaintiffs. The

Seventh Circuit has proven willing to impute knowledge of liabilities from the

knowledge contributions are required, particularly in cases involving transfers

between family members. See, e.g., Bd. of Trs. of Auto. Mechanics’ Local No. 701

Union & Indus. Pension Fund v. Full Circle Grp., Inc., 826 F.3d 994, 996–97 (7th Cir.

2016) (Auto Mechanics) (finding knowledge the predecessor was required to

contribute to a pension fund essentially created a duty to inquire into the possibility

of withdrawal liability). Though the Prathers deny any knowledge of outstanding

liabilities, the Court need not rely on solely imputation of knowledge here. Plaintiffs

point to the Patrick Ryan letter as its smoking gun. The letter, dated prior to the first

purchase of assets, informed David pension contributions on his behalf as a PPI

employee were delinquent; it warned he would not receive certain pension credits if

the liabilities were not paid. (Doc. 33-6 at 5). While the letter did not allude to the full

extent of PPI’s liabilities, it appears sufficient to put David on notice of possible



                                            19
      1:18-cv-01434-JBM-JEH # 38       Page 20 of 24



outstanding liabilities under Seventh Circuit precedent, at least to the extent

summary judgment could not be entered in Defendant’s favor on the issue of notice.

See Tsareff, 794 F.3d at 847–48 (finding sufficient notice where the successor was

aware of the obligation to contribute to a pension fund and acquisition documents

mentioned some outstanding pension liabilities); Auto Mechanics, 826 F.3d at 997

(“[The son/purchaser] may never have heard of withdrawal liability or known that

the union pension fund was underfunded . . . , but knowing that he was dealing with

a union pension fund he was on notice that there was a possibility of such liability.”);

Cent. States, Se. v. Sidney Insulation, Inc., 235 F. Supp. 3d 1044, 1051–52 (N.D. Ill.

2017) (Sidney Insulation) (disregarding the daughter’s contention she was unaware

of the liability at issue and imputing such knowledge to her). Plaintiffs’ argument the

Prathers’ use of self-payments demonstrates the equities lie in in their favor also

seems to go to the issue of notice. It is otherwise unclear how PPI’s failure to meet

obligations under the CBAs and the Prathers’ alleged use of self-payments to cure

such failures demonstrate it is equitable to hold Defendant liable for PPI’s errors.

      The fact both PPI and Defendant are family businesses is a somewhat neutral

factor in this equation. Plaintiffs repeatedly argue throughout this matter Defendant

assumed PPI’s identity through its name, business, and workforce. Certainly, the

names are similar: Prather Plumbing, Inc., and Prather Plumbing and Heating, Inc.

In this instance, however, the Court does not find the similarity a strong indication

of succession; the business names simply incorporate the type of business the

companies respectively engage in and the owners’ last names, which happen to be the



                                          20
      1:18-cv-01434-JBM-JEH # 38       Page 21 of 24



same because they are family. And while the work performed by the two companies

was similar in that both companies provided plumbing services, Defendant performs

work PPI did not, such as HVAC work, site work, and heavy commercial work. 9

Additionally, both companies’ use of the Center Street building does not weigh in

favor of Plaintiffs. David’s declaration indicated at the time both companies were in

operation, they rented separate parts of the building from a third party; moreover,

during that time, neither advertised or otherwise held out the Center Street space as

their business location. 10 (E.g., doc. 30-2 at 6–7). That they both rented what was

seemingly separate storage spaces in the same building does not necessarily

demonstrate continuity of business.

      The similarity in workforce is likewise somewhat neutral. Again, the

similarities in workforce is unsurprising given David started a business performing

similar work to PPI and offered leadership roles to his brothers, who he had worked

with for years. However, Defendant employs far more employees than PPI did at the

time David branched out, and most of its employees never worked for PPI. 11 And



9  Plaintiffs dispute this statement of fact, arguing: “The Statements are mere
argument and are improper for a Statement of Facts section.” (Doc. 32 at 23). The
Court disagrees; stating the types of work performed and not performed by PPI and
Defendant are statements of fact, not argument. And as Plaintiffs fail to cite to any
evidence refuting these statements, the Court deems them admitted. CDIL-LR
7.1(D)(2)(b)(2).
10 Plaintiffs dispute this fact solely by arguing David Prather’s declaration is

inadmissible; having found it admissible and considering Plaintiffs do not cite any
evidence to the contrary (doc. 32 at 22–23), the Court deems this fact admitted. CDIL-
LR 7.1(D)(2)(b)(2).
11 Only four former PPI employees ended up working for Defendant: the three Prather

brothers and their cousin, Jared Folkerts, who worked for PPI as a part-time
stock/shop hand while in school. (Doc. 30-2 at 7). Plaintiffs disputed the paragraph
                                         21
      1:18-cv-01434-JBM-JEH # 38        Page 22 of 24



critically, Bob Prather—the majority owner of PPI—was never an employee of

Defendant’s and did not advise or assist David with Defendant’s start-up. 12 (Doc. 25-

1 at 58–59). As Bob is not an employee of Defendant, the fact he is collecting a pension

does not demonstrate the equities lie with Plaintiffs when it comes to imposing PPI’s

liabilities on Defendant, particularly because Defendant is not unionized and its

employees, therefore, no longer enjoy any of the health insurance or pension benefits

provided by Plaintiffs. So, it is not as if Defendant stepped into PPI’s shoes, reaping

the benefits provided by Plaintiffs but without covering PPI’s liabilities.

      Viewing the evidence, the Court sees a son, unhappy with his career at his

father’s business, who branched out and started his own enterprise, not a father who

groomed a son to take over the family business under a different name. (See docs. 25-

17 at 58–59; 30-2 at 3). Contra Sidney Insulation, 235 F. Supp. 3d at 1051–54 (finding

successor liability equitable because of the clear evidence indicating a daughter was

taking over her father’s business and she had clear notice of liability and there was

continuity of operations); Auto Mechanics, 826 F.3d at 995–96 (suggesting successor

liability was appropriate where a son formed a new company, purchased his father’s

company’s assets, assumed two of his father’s company’s leases, and hired an entire

cohort, if not all, of his father’s company’s workforce). Unlike in Sidney Insulation




this factual assertion appeared in, arguing in relevant part David Prather’s
declaration (doc 30-2) is inadmissible. (Doc. 32 at 15–16). Having found it admissible
and considering Plaintiffs’ failure to cite evidence contradicting the assertion (doc. 32
at 3–4), the Court finds this fact admitted. CDIL-LR 7.1(D)(2)(b)(2).
12 Though, Bob did clean Defendant’s shop as an independent contractor at one point.

(Doc. 32-2 at 2–3).
                                           22
      1:18-cv-01434-JBM-JEH # 38       Page 23 of 24



and Ind. Elec., where the successor corporations expressly held themselves out as

continuations of the predecessor corporations, David has taken no action to hold out

Defendant as a continuation of PPI (doc. 30-2 at 5) and Bob was not involved in

Defendant’s startup (docs. 25-17 at 58–59; 30-2 at 2–3). 13 This cuts against imposing

successor liability.

       Perhaps most importantly, the Court sees a grave inequity in imposing a

judgment of nearly $300,000 due solely to the purchase of only $25,024 in physical,

depreciating assets, “for if no assets are bought, no liabilities are assumed,” Auto

Mechanics, 826 F.3d at 997. The bottom line is: Defendant made a modest purchase

of generic, used tools and equipment previously owned by PPI, the likes of which could

have easily been purchased elsewhere. Imposition of liability for a judgment more

than nine times the value of the purchases from which the liability flows is immensely

inequitable, particularly when Defendant has clearly taken measures to maintain a

wholly separate corporate identity from PPI. As the equities weigh against imposing

successor liability, the Court’s inquiry need not proceed further; Plaintiffs’ lawsuit

cannot succeed.




13Plaintiffs object to these facts as “argumentative” and “inadmissible” (doc. 32 at
18–19); the Court disagrees and, as Plaintiffs cite to no evidence to the contrary,
deems them admitted. CDIL-LR 7.1(D)(2)(b)(2).
                                         23
      1:18-cv-01434-JBM-JEH # 38        Page 24 of 24



                                      CONCLUSION

      IT IS THEREFORE ORDERED that Defendant’s Motion for Summary

Judgment (doc. 30) is GRANTED and Plaintiffs’ Motion for Summary Judgment (doc.

24) is DENIED. This matter is TERMINATED.


SO ORDERED.

Entered this 17th day of July 2020.

                                                         s/ Joe B. McDade
                                                      JOE BILLY McDADE
                                                United States Senior District Judge




                                          24
